FOR PUBLICATION                 FILED
                 UNITED STATES COURT OF APPEALS              NOV 12 2014

                                                          MOLLY C. DWYER, CLERK
                          FOR THE NINTH CIRCUIT            U.S. COURT OF APPEALS




CINDY LEE GARCIA,                       No. 12-57302

            Plaintiff - Appellant,      D.C. No. 2:12-cv-08315-MWF-
                                        VBK
 v.

GOOGLE, INC., a Delaware                ORDER
Corporation; YOUTUBE, LLC, a
California limited liability company,

            Defendants - Appellees,

 and

NAKOULA BASSELEY NAKOULA,
an individual, AKA Sam Bacile; MARK
BASSELEY YOUSSEF; ABANOB
BASSELEY NAKOULA; MATTHEW
NEKOLA; AHMED HAMDY; AMAL
NADA; DANIEL K. CARESMAN;
KRITBAG DIFRAT; SOBHI BUSHRA;
ROBERT BACILY; NICOLA
BACILY; THOMAS J. TANAS;
ERWIN SALAMEH; YOUSSEFF M.
BASSELEY; MALID AHLAWI,

            Defendants.
                                                                              Page 2
THOMAS, Circuit Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.

      Judges Wardlaw, Owens and Friedland did not participate in the

deliberations or vote in this case.